Citation Nr: 0120645	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  00-11 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for the veteran's service-
connected left shoulder disability, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1940 to 
August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an increased disability 
rating for the veteran's left shoulder condition.  A notice 
of disagreement was received in March 2000, a statement of 
the case was issued in April 2000, and a substantive appeal 
was received in June 2000.  A personal hearing at the RO was 
requested in June 2000.  The RO scheduled a hearing three 
times; twice the veteran asked to reschedule the hearing, and 
in March 2001 he failed to report for the hearing.


FINDING OF FACT

The veteran's service connected left shoulder disability is 
manifested by decreased range of motion with additional 
functional loss due to pain on motion, weakness, and easy 
fatigue; however, such additional functional loss does not 
effectively limit motion of the shoulder to 25 degrees from 
the side. 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 20 percent for the veteran's service-connected left 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a and Code 5201 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes a 
recent VA examination report, as well as numerous older VA 
examination reports, VA treatment records, and private 
medical records and opinions.  Significantly, no additional 
pertinent evidence has been identified by the veteran.  The 
Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
appeal.  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased rating for 
a left shoulder condition.  The discussions in the rating 
decision, statement of the case, and other communications 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board, therefore, finds that the 
notice requirements of the new law have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

The present appeal involves the veteran's claim that the 
severity of his service-connected left shoulder disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected left shoulder disability has 
been described for rating purposes as residuals, left 
shoulder injury; chronic muscular strain; frozen shoulder 
syndrome, secondary to rotator cuff impingement and 
tendinitis; subluxation; and history of bursitis (minor).  
This disability has been rated by the RO under the provisions 
of Diagnostic Code 5201.  This Code rates impairment of the 
arm based upon limitation of motion.  A different rating 
scale applies when evaluating a dominant versus non-dominant 
extremity.  In this case, the veteran is right handed, and so 
the ratings for a non-dominant arm are applicable.  
Limitation of motion of a minor arm is rated as follows:  to 
25 degrees from side, a 30 percent rating is warranted; 
midway between side and shoulder level warrants a 20 percent 
rating; at shoulder level also merits a 20 percent rating.

Beginning in November 1991, the veteran complained of pain on 
motion in his left shoulder, and he was diagnosed with 
chronic rotator cuff impingement in November 1991 and August 
1992.  In December 1993, the veteran complained of a 
decreased range of motion and "popping out" when he raised 
his arm over his head.  In July 1996, the veteran had some 
pain with movement, and guarded his motion.

In August 1996, he was diagnosed with frozen shoulder 
syndrome secondary to his chronic rotator cuff impingement 
and tendinitis.  Moderate degenerative arthritis was also 
present.  Subluxation secondary to joint laxity was diagnosed 
based upon the reports of popping and instability by the 
veteran.  Left shoulder function was "definitely decreased" 
by pain; motion was limited and there was some 
incoordination.  Abduction was to 70 degrees and forward 
elevation was to 100 degrees.  Complaints of weakness and 
fatigue were noted.  In February 1997, following a records 
review, the examiner opined that motion was limited by pain 
an additional 10 to 15 degrees in all directions with loss of 
motion during flare-ups to be the same.  Based upon these 
findings, the RO granted an increase in rating to 20 percent 
for limitation of motion of a non-dominant arm.

In November 1998, a VA compensation and pension examination 
was performed to evaluate the right knee.  Left shoulder pain 
was noted.  In February 1999, a private physician opined in a 
letter that x-rays showed mild degenerative changes in the 
acromioclavicular joint and some early calcific tendinitis.  
No fractures or subluxation were seen.

A VA examination was conducted in May 1999.  Weakness and 
easy fatigue were complained of, but no problems with 
coordination were reported by the veteran.  Use of the 
shoulder was reported to cause daily discomfort.  Range of 
motion was as follows:  external rotation to 40 degrees, 
internal rotation to 85 degrees, forward elevation to 100 
degrees, and abduction to 70 degrees.  Rotator cuff function 
was decreased, at least partly from pain.  Frozen shoulder 
syndrome was diagnosed, along with degenerative arthritis.  
The examiner commented that the subjective symptoms of pain, 
weakness and easy fatigue would result in a 25 degree 
decrease in forward flexion and that flare-up problems would 
result in a 30 degree decrease in forward flexion.

The veteran underwent physical therapy in January 2000.  The 
range of motion of the left arm was recorded as 90 to 120 
degrees in flexion, and 90 degrees in abduction.  The 
examiner specifically noted that at 90 degrees of flexion and 
abduction, the veteran limited his motion because he was 
"afraid" that the arm would "get stuck" over his head if 
he moved farther.  The therapist also observed that the 
veteran used his right arm to position his left arm in some 
movements due to this fear.

Code 5201 rates disability based upon a limitation of motion.  
A 20 percent rating is warranted where the non-dominant arm 
can move midway between the veteran's side and shoulder 
level.  The Board finds that the current limitation of motion 
of the left shoulder falls into this category.  A greater 
disability rating is not warranted unless the arm is limited 
in motion to 25 degrees from the body; the measured range of 
motion exceeds this.  No other Diagnostic Code is applicable 
in this case. 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Examiners 
have consistently noted that pain, weakness, and fatigue have 
contributed to the limitation of motion in the left shoulder.  
The most recent VA examination noted a 25 to 30 degree 
reduction in range of motion due to the veteran's subjective 
symptoms.  However, even when this reduction is accounted 
for, the range of motion still exceeds the 25 degree 
threshold of Code 5201.  Moreover, a January 2000 therapy 
record suggests that additional functional loss due to pain, 
fatigue, and weakness only limits movement to 90 degrees.  
While there is no doubt that the veteran's left shoulder 
disability is significant, the clear preponderance of the 
evidence is against a finding that motion is limited to 25 
degrees from the side even when additional functional loss, 
including during flare-ups, is taken into consideration.  38 
C.F.R. §§ 4.40, 4.45. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) (West 
1991) and the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107), but there is not such a state 
of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  


ORDER

Entitlement to an evaluation in excess of 20 percent for left 
shoulder disability is not warranted.  The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

